  Case 15-42660         Doc 61     Filed 10/15/18 Entered 10/15/18 09:11:52              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-42660
         HASHI A JACO

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/18/2015.

         2) The plan was confirmed on 02/18/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/12/2018, 04/13/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/13/2018.

         6) Number of months from filing to last payment: 30.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-42660          Doc 61        Filed 10/15/18 Entered 10/15/18 09:11:52                     Desc Main
                                         Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                 $15,891.34
        Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                      $15,891.34


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $3,800.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                            $711.87
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $4,511.87

Attorney fees paid and disclosed by debtor:                     $200.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
ACL INC                             Unsecured         130.00           NA              NA            0.00       0.00
ADVOCATE MED GROUP                  Unsecured         517.00           NA              NA            0.00       0.00
ADVOCATE SO SUBURBAN HOPITAL        Unsecured     27,883.00            NA              NA            0.00       0.00
AT&T MOBILITY                       Unsecured      1,008.00            NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC              Unsecured         650.00        444.00          444.00           0.00       0.00
CASTLE PAYDAY                       Unsecured         300.00           NA              NA            0.00       0.00
CHASE CC                            Unsecured         250.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured         500.00        493.60          493.60           0.00       0.00
CITY OF COUNTRY CLUB HILLS          Unsecured         477.00           NA              NA            0.00       0.00
COMCAST                             Unsecured         354.00           NA              NA            0.00       0.00
COMCAST                             Unsecured      1,948.00            NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP              Secured              NA     10,053.02        10,053.02           0.00       0.00
FIRST RESOLUTION INVESTMENT         Unsecured      4,942.00            NA              NA            0.00       0.00
FSST FINANCIAL SER                  Unsecured         250.00           NA              NA            0.00       0.00
GREGORY J SANDERS                   Unsecured      3,600.00            NA              NA            0.00       0.00
Hanger Prosthetics & Orothtics In   Unsecured          75.00           NA              NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY      Unsecured      4,500.00       4,190.00        4,190.00           0.00       0.00
IL STATE DISBURSEMENT UNIT          Priority             NA     23,539.85        23,539.85     11,379.47        0.00
INGALLS MEMORIAL HOSPITAL           Unsecured      1,100.00         943.45          943.45           0.00       0.00
ISPEEDYLOANS                        Unsecured         300.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured     13,187.00     13,187.15        13,187.15           0.00       0.00
LAKEISHA CAPLES                     Priority      24,785.00            NA              NA            0.00       0.00
LAKOTA CASH                         Unsecured         400.00           NA              NA            0.00       0.00
MEA SULLIVAN                        Unsecured         348.00           NA              NA            0.00       0.00
MIDWEST DIAGNOSTIC PATHOLOGY        Unsecured         638.00           NA              NA            0.00       0.00
Neurology Consultants               Unsecured         125.00           NA              NA            0.00       0.00
NICOR GAS                           Unsecured      1,365.00       1,389.77        1,389.77           0.00       0.00
PALISADES COLLECTIONS               Unsecured      6,276.00            NA              NA            0.00       0.00
QVC                                 Unsecured         510.00           NA              NA            0.00       0.00
ROBERT MORRIS COLLEGE               Unsecured      9,500.00            NA              NA            0.00       0.00
ROLLINS SERVICE BUREAU              Unsecured         156.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-42660       Doc 61     Filed 10/15/18 Entered 10/15/18 09:11:52                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid          Paid
SLM FINANCIAL CORP            Unsecured           0.00           NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY       Unsecured     21,000.00       2,002.70     2,002.70            0.00        0.00
T&R Auto Sales/Car Fast       Secured        3,300.00            NA           NA             0.00        0.00
T&R Auto Sales/Car Fast       Unsecured      3,300.00            NA           NA             0.00        0.00
TAMELA JACO                   Priority       5,000.00            NA           NA             0.00        0.00
US DEPT OF EDUCATION          Unsecured     31,750.00     58,115.88     58,115.88            0.00        0.00
VERIZON WIRELESS              Unsecured         491.00           NA           NA             0.00        0.00
WAUKEGAN LOAN MGMT            Unsecured            NA         664.37       664.37            0.00        0.00
WINDHAM PROFESSIONALS         Unsecured         510.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                  $0.00               $0.00
      Mortgage Arrearage                                  $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                             $0.00                  $0.00               $0.00
      All Other Secured                              $10,053.02                  $0.00               $0.00
TOTAL SECURED:                                       $10,053.02                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                    $23,539.85         $11,379.47                   $0.00
       Domestic Support Ongoing                           $0.00              $0.00                   $0.00
       All Other Priority                                 $0.00              $0.00                   $0.00
TOTAL PRIORITY:                                      $23,539.85         $11,379.47                   $0.00

GENERAL UNSECURED PAYMENTS:                          $81,430.92                  $0.00               $0.00


Disbursements:

       Expenses of Administration                          $4,511.87
       Disbursements to Creditors                         $11,379.47

TOTAL DISBURSEMENTS :                                                                      $15,891.34




UST Form 101-13-FR-S (09/01/2009)
  Case 15-42660         Doc 61      Filed 10/15/18 Entered 10/15/18 09:11:52                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
